Citation Nr: 1028321	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Graves Disease, to 
include irregular heartbeat and fatigue, including as secondary 
to herbicide exposure.

2.  Entitlement to an effective date prior to February 16, 2007 
for service-connected prostate cancer, status post brachytherapy.

3.  Entitlement to a compensable rating for service-connected 
prostate cancer, status post brachytherapy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from October 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The issue of entitlement to a compensable rating for service-
connected prostate cancer, status post brachytherapy, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Graves Disease did not have onset during service or within 
one year of separation from service, and is not otherwise related 
to service, including exposure to herbicides.

2.  The Veteran was diagnosed with prostate cancer in January 
2006.

3.  The Veteran filed his service-connection claim for prostate 
cancer on February 16, 2007.

CONCLUSIONS OF LAW

1.  Service connection for Graves Disease is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.   §§ 3.303, 3.307, 3.309 (2009).

2.  There is no legal entitlement to an effective date earlier 
than February 16, 2007 for the award of service connection for 
prostate cancer, status post brachytherapy.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.        § 3.303(a).  In general, 
service connection requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit has held that a 
claimant is not precluded from establishing service connection 
for a disease averred to be related to herbicide exposure, as 
long as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other 
grounds (Fed. Cir. Dec. 15, 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for Graves 
Disease with irregular heartbeat and fatigue, to include as 
secondary to herbicide exposure.  The evidence shows that the 
Veteran served in Vietnam and that VA has already conceded the 
Veteran's exposure to herbicides; unfortunately Graves Disease is 
not listed as one of the disabilities subject to presumptive 
service connection based upon herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Consequently, service connection for 
Graves Disease cannot be granted on a presumptive basis and the 
Board must consider the issue on a direct basis.

Review of the service treatment records (STRs) fails to show 
treatment or diagnosis of Graves Disease or symptomatology during 
active service.  Records dated subsequent to service include a 
letter from Dr. C.D.C., MD and private treatment records dated 
June 1992, which appear to provide the initial diagnosis of 
Graves Disease.  The records do not indicate any relationship 
between Graves Disease and the Veteran's active service or his 
exposure to herbicides, weighing against the claim for service 
connection.  

It is noted that the initial diagnosis was rendered almost 22 
years after separation from service, further weighing against the 
claim for service connection.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).

Also of record are treatment records from 2004 to 2008 from 
various private treatment providers, which indicate, at most, a 
history of Graves Disease.  Unfortunately, the treatment records 
do not show that the Graves Disease had onset during (or is in 
any way related to) the Veteran's active service or his herbicide 
exposure, weighing against the claim.

The Board also considered the Veteran's testimony and statements.  
Specifically, the Veteran testified that his Graves Disease could 
be related to herbicide exposure because other autoimmune 
diseases have been linked with it.  He also stated that he has no 
family history of the disease.

Initially, with regard to lay statements, the Board has to make 
two separate determinations.  First, is the lay person competent 
to make the statements, and if competent, are the statements 
credible.  Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) ("Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.").  According to this 
Court, competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted or deemed competent.  Cartwright v. Derwinski, 2 
Vet.App. 24, 25 (1991).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit stated that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  In footnote 4 of 
Jandreau, the Federal Circuit provided additional guidance as to 
when lay evidence is competent, giving the example that a 
layperson would be competent to identify a simple condition such 
as a broken leg, but not competent to provide evidence as to more 
complex medical question such as a form of cancer.  This 
indicates to the Board that the complexity of the question at 
issue is a factor to be considered when determining if a 
layperson's opinion is competent evidence.

In this case, the Veteran is competent to report symptoms of 
Graves Disease because this requires only personal knowledge as 
it comes to him through his senses.  Unfortunately, the Veteran 
is not competent to provide credible opinions relating his Graves 
Disease to service or his herbicide exposure as these 
relationships cannot be determined by observation alone.  It is 
common knowledge that such relationships are the subject of 
extensive research by scientific and medical professionals.  
Hence, the Veteran's opinion of the etiology of his Graves 
Disease is not competent evidence and is of low probative weight.

In sum, the medical evidence does not support the Veteran's claim 
that his Graves Disease was incurred in or aggravated by his 
military service, including especially that it is the result of 
exposure to herbicides in Vietnam.  The only evidence of a nexus 
between the condition and service and herbicide exposure is the 
Veteran's unsubstantiated lay allegation, but as a layman, 
without any medical training and/or expertise, he simply is not 
qualified to render this kind of medical opinion.  Instead, he is 
only competent to comment on symptoms he may have experienced 
during and since service, but not on the etiology of his symptoms 
in terms of whether they are associated with herbicide exposure.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310.  See also 
38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency "a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for Graves Disease, with associated fatigue and 
irregular heartbeat.  The evidence shows no competent and 
credible nexus between the Veteran's condition and his active 
service or his exposure to herbicides.  As the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  The 
appeal is denied. 

Effective Date

In this case, the Veteran seeks an effective date prior to 
February 16, 2007 for service connection for prostate cancer, 
status post brachytherapy.  The effective date of an evaluation 
and award of compensation on an original claim for compensation 
will be the day following separation from active duty service or 
the date entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

VA treatment records show that the Veteran was diagnosed with 
prostate cancer on January 27, 2006.  

The Veteran filed his claim for service connection for prostate 
cancer on February 16, 2007.  

Based on the evidence, it appears that entitlement to service 
connection arose January 27, 2006, the date of diagnosis; 
however, because the date of filing was later, the effective date 
for service connection is the date of claim, February 16, 2007.  
Accordingly, an effective date prior to February 16, 2007 is not 
warranted for service-connection for prostate cancer.  The Board 
finds not basis to award the Veteran an effective date prior to 
his claim.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was not ordered for the service 
connection claim for Graves Disease as there is no competent and 
credible evidence of a possible nexus between the disability and 
service or exposure to herbicides.  As noted above, the STRs fail 
to indicate treatment or diagnosis of the disease, the disease 
was diagnosed almost 22 years after separation from service, and 
medical treatment records fail to indicate that the disease was 
(or may have been) caused by service or exposure to herbicides.  
Therefore, a VA examination was not warranted on this issue.  A 
VA examination was conducted in conjunction with the service 
connection claim for prostate cancer.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained private treatment records and the 
Veteran provided written statements and a supporting statement 
from his spouse.  He was also provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for Graves Disease is denied.

Entitlement to an effective date prior to February 16, 2007 for 
service-connected prostate cancer, status post brachytherapy is 
denied.


REMAND

The Veteran seeks a compensable rating for his service-connected 
residuals of prostate cancer, status post brachytherapy.  During 
his testimony before the Board, the Veteran indicated that his 
voiding frequency, a residual of his service-connected prostate 
cancer, has worsened.  In support of his allegation, the Veteran 
submitted a statement from his spouse that describes his 
increased symptoms.  

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since his previous examination, a new examination 
may be required to evaluate the current degree of impairment.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the 
foregoing, the Veteran should be scheduled for VA examination to 
determine the current nature and severity of the residuals of his 
service-connected prostate cancer, status post brachytherapy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
residuals of service-connected prostate 
cancer, status post brachytherapy.  The 
claims file should be made available for 
review and the examiner should indicate 
review of the claims file in the examination 
report.

The examiner should specifically address: 
voiding dysfunction in terms of daytime and 
nighttime frequency; indication of voiding 
dysfunction which requires the use of 
absorbent materials; and the frequency and 
severity of any urinary tract infections.

If the Veteran has voiding dysfunction that 
requires the use of absorbent materials, 
these determinations should be expressed in 
terms of rate at which the absorbent 
materials must be changed on a per-day basis.

If the Veteran has voiding dysfunction 
productive of urinary frequency, the examiner 
is asked to describe the daily frequency of 
daytime and nighttime voiding.

Any other problems associated with this 
disability should be noted.

All indicated tests and studies are to be 
performed.
2.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


